United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-2973
                          ___________________________

                              United States of America

                                         Plaintiff - Appellee

                                           v.

                                  Lekedric M. Davis

                                       Defendant - Appellant
                                    ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Little Rock
                                   ____________

                              Submitted: June 14, 2019
                                Filed: June 27, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       On May 5, 2017, the Grand Jury indicted Lekedric Davis on various drug and
firearm charges. Davis entered into a plea agreement, and on March 13, 2018, he
pled guilty to one count of possession of a firearm in furtherance of a drug-trafficking
crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). On August 30, 2018, the district
court1 sentenced Davis to 100 months’ imprisonment. Davis appeals, asserting that
his sentence is substantively unreasonable. Having jurisdiction under 28 U.S.C. §
1291, we affirm.

       Pursuant to Section 2K2.4 of the United States Sentencing Guidelines, Davis’s
advisory Guidelines range was five years, the minimum imprisonment term set forth
in § 924(c)(1)(A)(i). See U.S.S.G. §2K2.4(b). At sentencing the government and
Davis jointly recommended the court impose a five-year sentence. In support of the
recommendation Davis emphasized that he did not brandish the firearm or threaten
anyone with it, and that he has great potential to reform his life because of the support
of his family, his employment history, his success with sobriety while detained, and
his desire to provide for his three children. After considering the parties’ arguments,
the district court varied upward and sentenced Davis to 100 months’ imprisonment.

       Davis asserts that the upward variance was excessive, rendering his sentence
substantively unreasonable. We review the substantive reasonableness of a sentence
for abuse of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). “A district
court abuses its discretion when it (1) fails to consider a relevant factor that should
have received significant weight; (2) gives significant weight to an improper or
irrelevant factor; or (3) considers only the appropriate factors but in weighing those
factors commits a clear error of judgment.” United States v. Borromeo, 657 F.3d 754,
756 (8th Cir. 2011) (quoting United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc)).

      The district court did not commit a clear error of judgment in weighing the
appropriate factors. In imposing the upward variance the district court found that the
Guidelines did not adequately account for either Davis’s history of drug and firearm


      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas.

                                          -2-
offenses or his failure to comply with the terms of his probation as demonstrated by
his two drug and firearm violations in six months. Given the structure of U.S.S.G.
§2K2.4(b), Davis’s criminal history was not considered in the five-year mandatory
sentence. The district court found that Davis was in Criminal History Category IV
and that the criminal history was an important sentencing consideration. The district
court considered Davis’s mitigation arguments but ultimately determined that a
100-month sentence was necessary to promote respect for the law, address his needs,
and reflect the seriousness of the offense. This balancing of considerations was well-
within the district court’s wide latitude in determining an appropriate sentence. See
United States v. Ryser, 883 F.3d 1018, 1022 (8th Cir. 2018) (citation omitted).

     The district court did not abuse its discretion in imposing Davis’s sentence.
Accordingly, we affirm.
                      ______________________________




                                         -3-